Judgment of the Supreme Court, New York County (Jeffrey M. Atlas, J.), rendered on June 10, 1986, which convicted defendant, after a jury trial, of attempted promoting prostitution in the second degree (Penal Law §§ 110.00, 230.30 [2]) and grand larceny in the third degree (Penal Law former § 155.30 [5], eff until Nov. 1, 1986), and sentenced him to concurrent, indeterminate terms of imprisonment of from 3 to 6 years and 1 Vi to 3 years, respectively, is affirmed.
As indicated by the dissent, defendant was convicted of the crime of attempted promoting prostitution in the second degree largely on the basis of the testimony of a decoy police officer to the effect that defendant tried to talk her into becoming a prostitute after she told him that she was only 15 years old. Promoting prostitution is defined by conduct that, among other things, is "designed to institute, aid or facilitate an act or enterprise of prostitution” (Penal Law § 230.15 [1]), and is divided into four degrees distinguished by the type of promotional activity involved or the age of the person whose prostitution is promoted. The first degree, a class B felony, sets the age of the person prostituted at less than 11 years; the second degree, a class C felony, at less than 16 years; the third degree, a class D felony, at less than 19 years; and the fourth degree, a class A misdemeanor, at 19 years or older. With respect to the element of age, promoting prostitution is a "strict liability offense” (see, Penal Law § 15.10) in that guilt depends only upon the fact of age and not the defendant’s *553knowledge thereof (Penal Law § 15.20 [3]). Thus, because the decoy police officer was in fact not under 16, defendant, notwithstanding his belief that she was under 16, could not have been prosecuted for promoting prostitution in the second degree.
However, we reject defendant’s argument that the age of the decoy police officer also precluded his prosecution for the different crime of attempting to promote the prostitution of a person under the age of 16. A person is guilty of an attempt to commit a crime when, with intent to commit a crime, he engages in conduct that tends to effect the commission of such crime (Penal Law § 110.00), and it is no defense that, under the attendant circumstances, the crime attempted was impossible of commission, “if such crime could have been committed had the attendant circumstances been as such person believed them to be.” (Penal Law § 110.10.) Thus, upon the rationale that “what was in the actor’s own mind should be the standard for determining his dangerousness to society and, hence, his liability for attempted criminal conduct”, the Penal Law has virtually ”eliminate[d]” the defense of impossibility in attempt cases by shifting the “locus of analysis” away from “external considerations” that might constitute elements of the crime attempted, such as the age of the victim, and toward “the actor’s mental frame of reference” (People v Dlugash, 41 NY2d 725, 734). Defendant’s belief concerning the age of the decoy police officer, while indeed irrelevant to the question of his guilt for promoting her prostitution, served to define the degree of his criminality for attempting to promote her prostitution, and thus was a crucial element of the attempt crime for which he was prosecuted.
Because the record contains sufficient evidence from which the jury could conclude that defendant believed the decoy police officer to be under the age of 16, and because defendant’s conduct weis such that he would have committed the crime of promoting prostitution in the second degree had the decoy police officer in fact been under the age of 16, his conviction for attempted promoting prostitution in the second degree should be affirmed.
We have reviewed the other arguments made by defendant and find them to be without merit. Concur — Milonas, J. P., Kassal, Rosenberger and Wallach, JJ.